Name: Commission Regulation (EC) NoÃ 1132/2008 of 13Ã November 2008 reopening the fishery for industrial fish in Norwegian waters of IV by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport;  Europe
 Date Published: nan

 15.11.2008 EN Official Journal of the European Union L 306/59 COMMISSION REGULATION (EC) No 1132/2008 of 13 November 2008 reopening the fishery for industrial fish in Norwegian waters of IV by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2008. (2) On 27 May 2008 Sweden notified the Commission, pursuant to Article 21(2) of Regulation (EC) No 2847/93, that it would close the fishery for industrial fish in Norwegian waters of IV from 30 May 2008 onwards. (3) On 5 August 2008 the Commission, pursuant to Article 21(3) of Regulation (EC) No 2847/93 and Article 26(4) of Regulation (EC) No 2371/2002, adopted Regulation (EC) No 779/2008 prohibiting fishing for industrial fish in Norwegian waters of IV by vessels flying the flag of Sweden or registered in Sweden, with effect from the same date. (4) According to the information received by the Commission from the Swedish authorities, a quantity of industrial fish is still available in the Swedish quota in Norwegian waters of IV. Consequently, fishing for industrial fish in these waters by vessels flying the flag of Sweden or registered in Sweden should be authorised. (5) This authorisation should take effect on 3 September 2008, in order to allow the quantity of industrial fish in question to be fished before the end of the current year. (6) Commission Regulation (EC) No 779/2008 should be repealed with effect from 3 September 2008, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EC) No 779/2008 is hereby repealed. Article 2 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 3 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2008. For the Commission Fokion FOTIADIS Director-General for Maritime Affairs and Fisheries (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. (3) OJ L 19, 23.1.2008, p. 1. ANNEX No 58  Reopening Member State SWE Stock I/F/4AB-N. Species Industrial fish Zone Norwegian waters of IV Date 3.9.2008